The indictment charges, in technical form, that the defendant, on the 24th day of September, 1896, at Foster, in the county of Providence, did unlawfully have in his possession nineteen partridges, against the form of the statute, c.
The defendant demurs to the indictment, and specifies, as grounds of demurrer, that the indictment is uncertain, and that it charges no offence known to the law. Gen Laws R.I. cap. 112, § 4, makes it an offence for any person to have in his possession any ruffed grouse, or partridge, from the first day of January to the first day of October, and imposes a fine of twenty dollars for each of such birds. The phrase "from the first day of January to the first day of October," was not happily chosen by the framer of the statute to express what was its evident intent, to wit, the having in possession of the birds mentioned in the section between the dates named. We think, however, that the intent is sufficiently clear for us to construe the words "from" and "to" as equivalent to "between," and "and," so that the phrase would read, "between the first day of January and the first day of October."
The date on which it is charged that the defendant had in his possession the partridges mentioned in the indictment is laid as September 24, 1896, which is within the period covered *Page 270 
by the statute. We fail to see that the indictment is lacking in certainty.
Demurrer overruled, and case remitted to the Common Pleas Division.